DISMISS; and Opinion Filed March 19, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01385-CV

                                  SCOTT FIELDS, Appellant

                                                V.

         CITY OF SHERMAN, TEXAS, DAVID PLYLER, ZACH FLORES, AND
                         ALEX SHIVERS, Appellees

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. CV-18-1686

                             MEMORANDUM OPINION
                        Before Justices Brown, Schenck, and Pedersen, III
                                   Opinion by Justice Schenck

       This is an appeal from the denial of a temporary restraining order. Because an order

denying a motion for a temporary restraining order is not appealable, we directed appellant to file

a letter brief addressing the Court’s jurisdiction. See Nikolouzos v. St. Luke’s Episcopal Hosp.,

162 S.W.3d 678, 680-81 (Tex. App.—Houston [14th Dist.] 2005, no pet.) (en banc) (noting that

appellate courts have jurisdiction to consider immediate appeals of interlocutory orders that do not

dispose of all issues and parties only if allowed by statute and no statute authorizes appeal from

denial of temporary restraining order). Appellant complied, but nothing in his letter demonstrates
we have jurisdiction. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a);

Nikolouzos, 162 S.W.3d at 681.




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE



181385F.P05




                                         –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 SCOTT FIELDS, Appellant                           On Appeal from the 59th Judicial District
                                                   Court, Grayson County, Texas
 No. 05-18-01385-CV        V.                      Trial Court Cause No. CV-18-1686.
                                                   Opinion delivered by Justice Schenck,
 CITY OF SHERMAN, TEXAS, DAVID                     Justices Brown and Pedersen, III
 PLYLER, ZACH FLORES, AND ALEX                     participating.
 SHIVERS, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 19th day of March 2019.




                                             –3–